NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANJANA BASNET,                                  No.    18-71862

                Petitioner,                     Agency No. A087-848-275

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 12, 2021**
                            San Francisco, California

Before: HURWITZ and BRESS, Circuit Judges, and FEINERMAN,*** District
Judge.

      Anjana Basnet, a citizen of Nepal, petitions for review of a Board of

Immigration Appeals (BIA) decision dismissing her appeal of an Immigration Judge


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Gary Feinerman, United States District Judge for the
Northern District of Illinois, sitting by designation.
(IJ) order denying Basnet’s claims for asylum and withholding of removal. We

review for substantial evidence and may grant relief only if the record compels a

contrary conclusion. Yali Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017).

We have jurisdiction under 8 U.S.C. § 1252 and deny the petition.1

      1. Substantial evidence supports the IJ’s determination that Basnet did not

testify credibly. See Shrestha v. Holder, 590 F.3d 1034, 1040 (9th Cir. 2010); 8

U.S.C. § 1158(b)(1)(B)(iii). Basnet admitted she was not afraid to return to Nepal

in May 2009. This admission undercuts Basnet’s account of persecution prior to

that time and supports the IJ’s determination that Basnet’s claim was limited to a

fourth attack in June 2009. See Loho v. Mukasey, 531 F.3d 1016, 1018 (9th Cir.

2008) (“[A] petitioner’s voluntary return may be considered in rendering an adverse

credibility finding.”). The IJ then went on to identify specific, cogent reasons for

discrediting Basnet’s account of the June 2009 attack, namely, her inability to

explain how the Maoists knew she was visiting from the United States and the

implausibility of Basnet’s claim that she “was not aware” she could report the attack

to police.

      The IJ also based the adverse credibility determination on Basnet’s “rehearsed

or rote” demeanor. This description “specifically point[ed] out the noncredible



1
 Basnet originally also sought relief under the Convention Against Torture (CAT)
but abandoned that claim before the BIA. We thus do not consider it here.

                                         2
aspects of [Basnet’s] demeanor” and therefore receives deference. Ling Huang v.

Holder, 744 F.3d 1149, 1154 (9th Cir. 2014). Nor was Basnet entitled to “an

additional opportunity to bolster her case by submitting further evidence.” Yali

Wang, 861 F.3d at 1009. The IJ did not rely on Basnet’s documentary submissions

as part of the adverse credibility determination, but rather found that the documents

were insufficient to independently sustain her claims. See id.

      2. Substantial evidence also supports the BIA’s further determination that,

even if she were found credible, Basnet failed to show past persecution or a well-

founded fear of persecution on account of a protected ground.         See 8 U.S.C.

§§ 1158(b)(1)(B)(i), 1231(b)(3)(C); Barajas-Romero v. Lynch, 846 F.3d 351, 358

(9th Cir. 2017). The IJ and BIA reasonably concluded that the attacks against Basnet

bore no nexus to her claimed anti-Maoist political opinions, and were instead

motivated by “theft or random violence,” which is insufficient. Zetino v. Holder,

622 F.3d 1007, 1016 (9th Cir. 2010).           Substantial evidence supports that

determination, especially in view of Basnet’s limited political involvement.

      Substantial evidence also supports the BIA’s determination that Basnet had

not shown past persecution based on her family relationships. See Ayala v. Holder,

640 F.3d 1095, 1097 (9th Cir. 2011). Though Basnet claimed that her husband was

previously attacked because she was on the Maoist’s “list” of enemies, she could not

explain why the Maoists were interested in her. Basnet now argues that she faced


                                         3
persecution on account of her gender, but Basnet failed to raise this claim before the

IJ, and, like the BIA, we therefore do not consider it. See Honcharov v. Barr, 924

F.3d 1293, 1296–97 (9th Cir. 2019).

      Finally, the IJ and BIA reasonably concluded that Basnet’s claims of future

persecution were conclusory and undermined by the fact that her family members

continue to reside safely in Nepal. See Tamang v. Holder, 598 F.3d 1083, 1094 (9th

Cir. 2010) (petitioner’s fear of future persecution was not objectively reasonable

where family members continued to live in home country unharmed).

      PETITION DENIED.




                                          4